UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5693 Name of Registrant: Putnam Europe Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Europe Equity Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 6/30/10 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam Europe Equity Fund Fund Name : Putnam Europe Equity Fund Date of fiscal year end : 06/30/2010 Akzo Nobel N.V. Ticker Security ID: Meeting Date Meeting Status AKZA CINS N01803100 04/28/2010 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Allocation of Profit Mgmt N/A For Against 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Ratification of Management Board Mgmt For For For Acts 10 Ratification of Supervisory Board Mgmt For For For Acts 11 Elect Karel Vuursteen Mgmt For For For 12 Elect Antony Burgmans Mgmt For For For 13 Elect Louis Hughes Mgmt For For For 14 Amendment to Compensation Mgmt For Against Against Policy 15 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 17 Authority to Repurchase Shares Mgmt For For For 18 Amendments to Articles Mgmt For For For 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Non-Voting Meeting Note N/A N/A N/A N/A Alstom Ticker Security ID: Meeting Date Meeting Status ALO CINS F0259M475 06/22/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports; Approval of Mgmt For For For Non-Tax-Deductible Expenses 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For Abstain Against 8 Elect Olivier Bouygues Mgmt For Against Against 9 Elect Philippe Marien Mgmt For Against Against 10 Elect Georges Chodron de Courcel Mgmt For Against Against 11 Elect Lalita Gupte Mgmt For Against Against 12 Elect Katrina Landis Mgmt For Against Against 13 Directors' Fees Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations; Authority to Issue Debt Instruments 16 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 19 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan for the Benefit of Overseas Employees 20 Authority to Issue Restricted Stock Mgmt For For For for Employees and Executives 21 Authority to Issue Stock Options for Mgmt For For For Employees and Executives 22 Amendments Regarding Share Mgmt For For For Ownership Disclosure 23 Authority to Carry Out Formalities Mgmt For For For Anheuser-Busch Inbev SA Ticker Security ID: Meeting Date Meeting Status ABI CINS B6399C107 04/27/2010 Take No Action Meeting Type Country of Trade Mix Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Amendment Regarding Director Mgmt For TNA N/A Term Lengths 4 Amendment Regarding Mgmt For TNA N/A Implementation of EU Directive 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Authority to Exclude Preference Mgmt For TNA N/A Right of Existing Shareholders 8 Authority to Issue Subscription Mgmt For TNA N/A Rights 9 Authority to Increase Capital with Mgmt For TNA N/A Regards to Issuance 10 Authority to Exercise Power Mgmt For TNA N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits and Dividends 15 Ratification of Board Acts Mgmt For TNA N/A 16 Ratification of Auditor's Acts Mgmt For TNA N/A 17 Elect Alexandre van Damme Mgmt For TNA N/A 18 Elect Gregoire de Spoelberch Mgmt For TNA N/A 19 Elect Carlos de Veiga Sicupira Mgmt For TNA N/A 20 Elect Jorge Paulo Lemann Mgmt For TNA N/A 21 Elect Roberto Moses Thompson Mgmt For TNA N/A Motta 22 Elect Marcel Telles Mgmt For TNA N/A 23 Elect Jean-Luc Dehaene Mgmt For TNA N/A 24 Elect Mark Winkelman Mgmt For TNA N/A 25 Replacement of Auditor Mgmt For TNA N/A 26 Remuneration Report Mgmt For TNA N/A 27 Approval of Equity Grants Mgmt For TNA N/A 28 Approval of Change in Control Mgmt For TNA N/A Provision Relating to EMTN Program 29 Change of Control Provision Mgmt For TNA N/A Relating to the US Dollar Notes 30 Change of Control Provisions Mgmt For TNA N/A Relating to Senior Facilities Agreement 31 Change of Control Provision Mgmt For TNA N/A Relating to Term Facilities Agreement 32 Authority to Carry Out Formalities Mgmt For TNA N/A ArcelorMittal S.A. Ticker Security ID: Meeting Date Meeting Status MT CINS L0302D129 05/11/2010 Take No Action Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Consolidated Accounts and Reports Mgmt For TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Allocation of Results/Dividends Mgmt For TNA N/A 6 Directors' Fees Mgmt For TNA N/A 7 Ratification of Board Acts Mgmt For TNA N/A 8 Acknowledgment of Board Mgmt For TNA N/A Resignation and Cooptation 9 Elect Vanisha Mittal Bahtia Mgmt For TNA N/A 10 Elect Jeannot Krecke Mgmt For TNA N/A 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Appointment of Auditor Mgmt For TNA N/A 13 Stock Option Plan Mgmt For TNA N/A 14 Employee Share Purchase Plan Mgmt For TNA N/A 15 Waiver of Public Offer Requirement Mgmt For TNA N/A ASML Holding N.V. Ticker Security ID: Meeting Date Meeting Status ASML CINS N07059178 03/24/2010 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Allocation of Profits/Dividends Mgmt For For For 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Amendment to Compensation Mgmt For For For Policy 11 Performance Share Grants to Mgmt For For For Management Board (Revised Compensation Policy) 12 Performance Share Grants (Current Mgmt For Abstain Against Compensation Policy) 13 Performance Stock Options Mgmt For Abstain Against (Current Compensation Policy) 14 Stock Option Grants to Employees Mgmt For For For 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 19 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Repurchase Shares Mgmt For For For 23 Authority to Cancel Shares Mgmt For For For 24 Authority to Cancel Additional Mgmt For For For Shares 25 Non-Voting Agenda Item N/A N/A N/A N/A 26 Non-Voting Agenda Item N/A N/A N/A N/A Autonomy Corporation PLC Ticker Security ID: Meeting Date Meeting Status AU CINS G0669T101 03/24/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Robert Webb Mgmt For Against Against 4 Elect Sushovan Hussain Mgmt For Against Against 5 Elect Michael Lynch Mgmt For Against Against 6 Elect John McMonigall Mgmt For Against Against 7 Elect Richard Perle Mgmt For Against Against 8 Elect Barry Ariko Mgmt For Against Against 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 15 Adoption of New Articles Mgmt For For For Aviva PLC Ticker Security ID: Meeting Date Meeting Status AV CINS G0683Q109 04/28/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Andrea Moneta Mgmt For For For 4 Elect Patrick Regan Mgmt For For For 5 Elect Michael Hawker Mgmt For For For 6 Elect Leslie Van de Walle Mgmt For For For 7 Elect Andrew Moss Mgmt For For For 8 Elect Lord Colin Sharman of Mgmt For For For Redlynch 9 Elect Scott Wheway Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Directors' Remuneration Report Mgmt For For For 15 Advisory Vote on Corporate Mgmt For For For Responsibility Report 16 Authorisation of Political Donations Mgmt For For For 17 Authority to Issue Preferred Shares Mgmt For For For 18 Authority to Set General meeting Mgmt For Against Against Notice Period at 14 Days 19 Adoption of New Articles Mgmt For For For 20 Authority to Repurchase Ordinary Mgmt For For For Shares 21 Authority to Repurchase 8 3/4% Mgmt For For For Preference Shares 22 Authority to Repurchase 8 3/8% Mgmt For For For Preference Shares AXA Ticker Security ID: Meeting Date Meeting Status AXA CINS F06106102 04/29/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Supplementary Retirement Benefits Mgmt For For For (Henri de Castries, Denis Duverne and Francois Pierson) 9 Severance Package and Retirement Mgmt For For For Benefits (Henri de Castries) 10 Severance Package and Retirement Mgmt For Abstain Against Benefits (Denis Duverne) 11 Elect Norbert Dentressangle Mgmt For Abstain Against 12 Appointment of Auditor (Mazars) Mgmt For For For 13 Appointment of Alternate Auditor Mgmt For For For (Jean-Brice de Turkheim) 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights for the Benefit of Overseas Employees 17 Authority to Cancel Shares and Mgmt For For For Reduce Capital 18 Amendment to Governing Structure; Mgmt For For For Correlative Amendment of Articles 19 Amendments to Articles 7, 8 and 10 Mgmt For For For 20 Elect Henri de Castries Mgmt For Against Against 21 Elect Denis Duverne Mgmt For Against Against 22 Elect Jacques d'Armand de Mgmt For Against Against Chateauvieux 23 Elect Norbert Dentressangle Mgmt For Against Against 24 Elect Jean-Martin Folz Mgmt For Against Against 25 Elect Anthony Hamilton Mgmt For Against Against 26 Elect Francois Martineau Mgmt For Against Against 27 Elect Giuseppe Mussari Mgmt For Against Against 28 Elect Ramon de Oliveira Mgmt For Against Against 29 Elect Michel Pebereau Mgmt For Against Against 30 Elect Dominique Reiniche Mgmt For Against Against 31 Elect Ezra Suleiman Mgmt For Against Against 32 Elect Isabelle Kocher Mgmt For Against Against 33 Elect Lee Suet Fern Mgmt For Against Against 34 Elect Wendy Cooper ShrHldr For For For 35 Elect John Coultrap ShrHldr Against Against For 36 Elect Paul Geiersbach ShrHldr Against Against For 37 Elect Sebastien Herzog ShrHldr Against Against For 38 Elect Rodney Koch ShrHldr Against Against For 39 Elect Jason Steinberg ShrHldr Against Against For 40 Directors' Fees Mgmt For For For 41 Authority to Carry Out Formalities Mgmt For For For 42 Non-Voting Meeting Note N/A N/A N/A N/A Banco Santander S.A. Ticker Security ID: Meeting Date Meeting Status SAN CINS E19790109 06/11/2010 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Ratification Mgmt For For For of Board Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Angel Jado Becerro de Mgmt For Against Against Bengoa 5 Elect Francisco Javier Botin-Sanz Mgmt For Against Against de Sautuola y O'Shea 6 Elect Isabel Tocino Biscarolasaga Mgmt For Against Against 7 Elect Fernando de Asua Alvarez Mgmt For Against Against 8 Elect Alfredo Saenz Abad Mgmt For Against Against 9 Appointment of Auditor Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 12 Authority to Issue Script Dividend Mgmt For For For 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Authority to Issue Script Dividend Mgmt For For For 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Authority to Issue Convertible and Mgmt For For For Non-Convertible Debt Instruments 17 Long-Term Incentive Plan Mgmt For For For 18 UK Employee Stock Purchase Plan Mgmt For For For 19 Authority to Carry Out Formalities Mgmt For For For 20 Remuneration Report Mgmt For For For Barclays PLC Ticker Security ID: Meeting Date Meeting Status BARC CINS G08036124 04/30/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Reuben Jeffrey III Mgmt For Against Against 4 Elect Marcus Agius Mgmt For Against Against 5 Elect David Booth Mgmt For Against Against 6 Elect Sir Richard Broadbent Mgmt For Against Against 7 Elect Sir Michael Rake Mgmt For Against Against 8 Elect Sir Andrew Likierman Mgmt For Against Against 9 Elect Christopher Lucas Mgmt For Against Against 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authorisation of Political Donations Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 17 Adoption of New Articles Mgmt For For For 18 Approval of SAYE Sharesave Plan Mgmt For For For Barclays PLC Ticker Security ID: Meeting Date Meeting Status BARC CINS G08036124 08/06/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Disposal Mgmt For For For BASF SE Ticker Security ID: Meeting Date Meeting Status BAS CINS D06216101 04/29/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Ratification of Management Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Dematerialization of Bearer Shares Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Approval of Remuneration Policy Mgmt For For For 11 Amend Article 17(2) Mgmt For For For 12 Amend Article 17(3) Mgmt For For For 13 Amend Article 18(2) Mgmt For For For 14 Non-Voting Meeting Note N/A N/A N/A N/A BG Group PLC Ticker Security ID: Meeting Date Meeting Status BG CINS G1245Z108 05/12/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mark Seligman Mgmt For Against Against 5 Elect Peter Backhouse Mgmt For Against Against 6 Elect Lord Colin Sharman of Mgmt For Against Against Redlynch 7 Elect Philippe Varin Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authorisation of Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 15 Adoption of New Articles Mgmt For For For BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status BLT CINS G10877101 10/29/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 2 Elect Carlos Cordeiro (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 3 Elect David Crawford (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 4 Elect Gail de Planque (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 5 Elect Marius Kloppers (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 6 Elect Don Argus (BHP Billiton PLC Mgmt For For For and BHP Billiton Limited) 7 Elect Wayne Murdy (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees (BHP Billiton PLC) 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights (BHP Billiton PLC) 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights (BHP Billiton PLC) 11 Authority to Repurchase Shares Mgmt For For For (BHP Billiton PLC) 12 Reduction of Issued Share Capital Mgmt For For For (April 30, 2010) 13 Reduction of Issued Share Capital Mgmt For For For (June 17, 2010) 14 Reduction of Issued Share Capital Mgmt For For For (September 15, 2010) 15 Reduction of Issued Share Capital Mgmt For For For (November 11, 2010) 16 Directors' Remuneration Report Mgmt For For For 17 Equity Grant - Marius Kloppers Mgmt For For For 18 Non-Voting Meeting Note N/A N/A N/A N/A 19 Non-Voting Meeting Note N/A N/A N/A N/A Biotest AG Ticker Security ID: Meeting Date Meeting Status BIO3 CINS D11760101 05/06/2010 Unvoted Meeting Type Country of Trade Special Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Increase in Authorized Capital Mgmt For N/A N/A BNP Paribas Ticker Security ID: Meeting Date Meeting Status BNP CINS F1058Q238 05/12/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Consolidated Accounts and Reports Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends; Mgmt For For For Form of Dividend Payment 7 Related Party Transactions Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Elect Louis Schweitzer Mgmt For Against Against 10 Elect Michel Tilmant Mgmt For Against Against 11 Elect Emiel Van Broekhoven Mgmt For Against Against 12 Elect Meglena Kuneva Mgmt For Against Against 13 Elect Jean-Laurent Bonnafe Mgmt For Against Against 14 Directors' Fees Mgmt For For For 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 16 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 17 Authority to Increase Capital in Mgmt For For For Case of Exchange Offer 18 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 19 Global Dilution Ceiling on Increases Mgmt For For For in Capital w/o Preemptive Rights 20 Authority to Increase Capital Mgmt For For For Through Capitalizations 21 Global Dilution Ceiling on Increases Mgmt For For For in Capital w/ or w/out Preemptive Rights 22 Authority to Issue Shares Under Mgmt For For For Employee Savings Plan 23 Authority to Cancel Shares and Mgmt For For For Reduce Capital 24 Merger by Absorption of Fortis Mgmt For For For Banque France 25 Amendments to Articles Related to Mgmt For For For the Repurchase of Preferred Shares 26 Authority to Carry Out Formalities Mgmt For For For BP PLC Ticker Security ID: Meeting Date Meeting Status BP CINS G12793108 04/15/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Paul Anderson Mgmt For Against Against 4 Elect Antony Burgmans Mgmt For Against Against 5 Elect Cynthia Carroll Mgmt For Against Against 6 Elect Sir William Castell Mgmt For Against Against 7 Elect Iain Conn Mgmt For Against Against 8 Elect George David Mgmt For Against Against 9 Elect Ian Davis Mgmt For Against Against 10 Elect Robert Dudley Mgmt For Against Against 11 Elect Douglas Flint Mgmt For Against Against 12 Elect Byron Grote Mgmt For Against Against 13 Elect Anthony Hayward Mgmt For Against Against 14 Elect Andrew Inglis Mgmt For Against Against 15 Elect DeAnne Julius Mgmt For Against Against 16 Elect Carl-Henric Svanberg Mgmt For Against Against 17 Appointment of Auditor and Mgmt For For For Authority to Set Fees 18 Adoption of New Articles Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 23 Renewal of Executive Directors' Mgmt For Abstain Against Incentive Plan 24 Scrip Dividend Mgmt For For For 25 Shareholder Proposal Regarding ShrHldr Against Against For Report on Sunrise SAGD Project 26 Non-Voting Meeting Note N/A N/A N/A N/A 27 Non-Voting Meeting Note N/A N/A N/A N/A 28 Non-Voting Meeting Note N/A N/A N/A N/A 29 Non-Voting Meeting Note N/A N/A N/A N/A 30 Non-Voting Meeting Note N/A N/A N/A N/A 31 Non-Voting Meeting Note N/A N/A N/A N/A 32 Non-Voting Meeting Note N/A N/A N/A N/A Britvic PLC Ticker Security ID: Meeting Date Meeting Status BVIC CINS G17387104 01/27/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Joanne Averiss Mgmt For Against Against 4 Elect Gerald Corbett Mgmt For Against Against 5 Elect John Gibney Mgmt For Against Against 6 Elect Bob Ivell Mgmt For Against Against 7 Elect Paul Moody Mgmt For Against Against 8 Elect Michael Shallow Mgmt For Against Against 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Directors' Remuneration Report Mgmt For For For 12 EU Political Donations Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days BT Group PLC Ticker Security ID: Meeting Date Meeting Status BT.A CINS G16612106 07/15/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Clayton Brendish Mgmt For Against Against 5 Elect Phil Hodkinson Mgmt For Against Against 6 Elect Tony Chanmugam Mgmt For Against Against 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Adoption of New Articles Mgmt For Against Against 13 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 14 EU Political Donations Mgmt For For For Cairn Energy PLC Ticker Security ID: Meeting Date Meeting Status CNE CINS G17528251 05/20/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Appointment of Auditor and Mgmt For For For Authority to Set Fees 4 Elect Malcolm Thoms Mgmt For Against Against 5 Elect Jann Brown Mgmt For Against Against 6 Elect Simon Thomson Mgmt For Against Against 7 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 8 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 9 Authority to Repurchase Shares Mgmt For For For 10 Adoption of New Articles Mgmt For Against Against 11 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Cairn Energy PLC Ticker Security ID: Meeting Date Meeting Status CNE CINS G17528236 12/21/2009 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Share Subdivision Mgmt For For For 2 Authority to Repurchase Shares Mgmt For For For 3 Conversion of Awards Under Long Mgmt For For For Term Incentive Plan 4 Conversion of Awards Under Share Mgmt For For For Option Plan Centrica PLC Ticker Security ID: Meeting Date Meeting Status CNA CINS G2018Z143 05/10/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Roger Carr Mgmt For Against Against 5 Elect Helen Alexander Mgmt For Against Against 6 Elect Phil Bentley Mgmt For Against Against 7 Elect Nick Luff Mgmt For Against Against 8 Elect Chris Weston Mgmt For Against Against 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Authorisation of Political Donations Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Adoption of New Articles Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 17 Non-Voting Meeting Note N/A N/A N/A N/A Christian Dior SA Ticker Security ID: Meeting Date Meeting Status CDI CINS F26334106 04/15/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Elect Renaud Donnedieu de Vabres Mgmt For Against Against 9 Elect Eric Guerlain Mgmt For Against Against 10 Elect Christian de Labriffe Mgmt For Against Against 11 Elect Segolene Gallienne Mgmt For Against Against 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Cancel Shares and Mgmt For For For Reduce Capital 14 Non-Voting Meeting Note N/A N/A N/A N/A Compass Group PLC Ticker Security ID: Meeting Date Meeting Status CPG CINS G23296182 02/05/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Don Robert Mgmt For For For 5 Elect Gary Green Mgmt For For For 6 Elect Sir Ian Robinson Mgmt For For For 7 Elect Steve Lucas Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Long Term Incentive Plan 2010 Mgmt For For For 14 Share Option Plan 2010 Mgmt For For For 15 EU Political Donations Mgmt For For For 16 Authority to Set General Meeting Mgmt For For For Notice Period at 14 Days CREDIT SUISSE GROUP Ticker Security ID: Meeting Date Meeting Status CSGN CINS H3698D419 04/30/2010 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Remuneration Report Mgmt For TNA N/A 5 Accounts and Reports Mgmt For TNA N/A 6 Ratification of Board and Mgmt For TNA N/A Management Acts 7 Allocation of Profits/Dividends Mgmt For TNA N/A 8 Amendments to Articles Mgmt For TNA N/A 9 Elect Noreen Doyle Mgmt For TNA N/A 10 Elect Aziz Syriani Mgmt For TNA N/A 11 Elect David Syz Mgmt For TNA N/A 12 Elect Peter Weibel Mgmt For TNA N/A 13 Elect Jassim bin Hamad J.J. Al Mgmt For TNA N/A Thani 14 Elect Robert Benmosche Mgmt For TNA N/A 15 Appointment of Auditor Mgmt For TNA N/A 16 Appointment of Special Auditor Mgmt For TNA N/A 17 Transaction of Other Business Mgmt For TNA N/A Deutsche Post AG Ticker Security ID: Meeting Date Meeting Status DPW CINS D19225107 04/28/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For Using Equity Derivatives 10 Compensation Policy Mgmt For For For 11 Elect Roland Oetker Mgmt For For For 12 Supervisory Board Members' Fees Mgmt For For For 13 Amendments to Articles Mgmt For For For 14 Non-Voting Meeting Note N/A N/A N/A N/A DNB Nor ASA Ticker Security ID: Meeting Date Meeting Status DNBNOR CINS R1812S105 04/27/2010 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Opening of Meeting Mgmt For TNA N/A 4 Meeting Notice and Agenda Mgmt For TNA N/A 5 Election of Individuals to Check Mgmt For TNA N/A Minutes 6 Fees for Governing Bodies Mgmt For TNA N/A 7 Authority to Set Auditor's Fees Mgmt For TNA N/A 8 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 9 Election of Corporate Assembly Mgmt For TNA N/A 10 Election of Nominating Committee Mgmt For TNA N/A 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Compensation Guidelines Mgmt For TNA N/A 13 Shareholder Proposal Regarding ShrHldr N/A TNA N/A Board Issue 14 Shareholder Proposal Regarding ShrHldr N/A TNA N/A Improving Independence of Governing Bodies 15 Shareholder Proposal Regarding ShrHldr N/A TNA N/A General Meeting 16 Shareholder Proposal Regarding ShrHldr N/A TNA N/A Risk Management 17 Non-Voting Meeting Note N/A N/A N/A N/A DNB Nor ASA Ticker Security ID: Meeting Date Meeting Status DNBNOR CINS R1812S105 11/19/2009 Take No Action Meeting Type Country of Trade Special Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Opening of Meeting Mgmt For TNA N/A 4 Meeting Notice and Agenda Mgmt For TNA N/A 5 Election of an Individual to Check Mgmt For TNA N/A Minutes 6 Issuance of Shares w/ Preemptive Mgmt For TNA N/A Rights 7 Amendments to Articles Mgmt For TNA N/A 8 Non-Voting Meeting Note N/A N/A N/A N/A ENDESA SA Ticker Security ID: Meeting Date Meeting Status ELE CINS E41222113 06/21/2010 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts Mgmt For For For 3 Reports Mgmt For For For 4 Ratification of Board Acts Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Authority to Issue Convertible Mgmt For For For Securities 7 Authority to Repurchase Shares Mgmt For For For 8 Report on Amendments to Board of Mgmt N/A For N/A Directors' Regulations 9 Authority to Carry Out Formalities Mgmt For For For ENDESA SA Ticker Security ID: Meeting Date Meeting Status ELE CINS E41222113 12/14/2009 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amend Article 7 Mgmt For For For 2 Amend Article 9 Mgmt For For For 3 Amend Article 15 Mgmt For For For 4 Amend Article 22 Mgmt For For For 5 Amend Article 27 Mgmt For For For 6 Amend Article 28 Mgmt For For For 7 Amend Article 37 Mgmt For For For 8 Amend Article 43 Mgmt For For For 9 Amend Article 45 Mgmt For For For 10 Amend Article 51 Mgmt For For For 11 Amend Article 52 Mgmt For For For 12 Amend Article 53 Mgmt For For For 13 Amend Article 54 Mgmt For For For 14 Amend Preamble of General Mgmt For For For Meeting Regulations 15 Amend Article 6 of General Meeting Mgmt For For For Regulations 16 Amend Article 8 of General Meeting Mgmt For For For Regulations 17 Amend Article 10 of General Mgmt For For For Meeting Regulations 18 Amend Article 11 of General Mgmt For For For Meeting Regulations 19 Amend Article 20 of General Mgmt For For For Meeting Regulations 20 Amend Article 20bis of General Mgmt For For For Meeting Regulations 21 Tax Regime Mgmt For For For 22 Ratification of the Co-Option of Mgmt For For For Gianluca Comin 23 Authority to Carry Out Formalities Mgmt For For For 24 Non-Voting Meeting Note N/A N/A N/A N/A 25 Non-Voting Meeting Note N/A N/A N/A N/A Eurasian Natural Resources Corporation PLC Ticker Security ID: Meeting Date Meeting Status ENRC CINS G3215M109 06/09/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Felix Vulis Mgmt For For For 5 Elect Zaure Zaurbekova Mgmt For For For 6 Elect Dieter Ameling Mgmt For For For 7 Elect Johannes Sittard Mgmt For For For 8 Elect Roderick Thomson Mgmt For For For 9 Elect Abdraman Yedilbayev Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Adoption of New Articles Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days GDF Suez Ticker Security ID: Meeting Date Meeting Status GSZ CINS F42768105 05/03/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Accounts and Reports; Approval of Mgmt For For For Non-Tax-Deductible Expenses 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 11 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 12 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Through Private Placement; Authority to Issue Debt Instruments 13 Authority to Increase Share Mgmt For For For Issuance Limit 14 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 16 Authority to Increase Capital w/o Mgmt For For For Preemptive Rights Under International Employee Shareholding Plan 17 Global Ceiling on Increases in Mgmt For For For Capital 18 Authority to Increase Capital Mgmt For For For Through Capitalizations 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Authority to Grant Stock Options Mgmt For For For 21 Authority to Issue Restricted Stock Mgmt For For For 22 Authority to Carry Out Formalities Mgmt For For For 23 Shareholder Proposal Regarding ShrHldr Against Against For Allocation of Profits/Dividends Gemalto N.V. Ticker Security ID: Meeting Date Meeting Status GTO CINS N3465M108 05/19/2010 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of Management Acts Mgmt For For For 8 Ratification of Board Acts Mgmt For For For 9 Elect Philippe Alfroid Mgmt For Against Against 10 Authority to Repurchase Shares Mgmt For For For 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Appointment of Auditor Mgmt For For For 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Meeting Note N/A N/A N/A N/A GLAXOSMITHKLINE PLC Ticker Security ID: Meeting Date Meeting Status GSK CINS G3910J112 05/06/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Stephanie Burns Mgmt For Against Against 4 Elect Julian Heslop Mgmt For Against Against 5 Elect Sir Deryck Maughan Mgmt For Against Against 6 Elect Daniel Podolsky Mgmt For Against Against 7 Elect Sir Robert Wilson Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authorisation of Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Exemption from Statement of Mgmt For For For Senior Auditor's Name 15 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 16 Adoption of New Articles Mgmt For For For Heidelbergcement AG Ticker Security ID: Meeting Date Meeting Status HEI CINS D31709104 05/06/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratify Bernd Scheifele Mgmt For For For 6 Ratify Dominik von Achten Mgmt For For For 7 Ratify Daniel Gauthier Mgmt For For For 8 Ratify Andreas Kern Mgmt For For For 9 Ratify Lorenz Nager Mgmt For For For 10 Ratify Albert Scheuer Mgmt For For For 11 Ratify Fritz-Jurgen Heckmann Mgmt For For For 12 Ratify Heinz Schirmer Mgmt For For For 13 Ratify Heinz Schmitt Mgmt For For For 14 Ratify Theo Beermann Mgmt For For For 15 Ratify Robert Feiger Mgmt For For For 16 Ratify Veronika Fuss Mgmt For For For 17 Ratify Josef Heumann Mgmt For For For 18 Ratify Gerhard Hirth Mgmt For For For 19 Ratify Max Dietrich Kley Mgmt For For For 20 Ratify Hans Georg Kraut Mgmt For For For 21 Ratify Adolf Merckle Mgmt For For For 22 Ratify Ludwig Merckle Mgmt For For For 23 Ratify Tobias Merckle Mgmt For For For 24 Ratify Eduard Schleicher Mgmt For For For 25 Ratify Werner Schraeder Mgmt For For For 26 Ratify Frank-Dirk Steiniger Mgmt For For For 27 Appointment of Auditor Mgmt For For For 28 Increase in Authorized Capital I Mgmt For For For 29 Increase in Authorized Capital II Mgmt For For For 30 Authority to Issue Convertible Debt Mgmt For Against Against Instruments 31 Authority to Increase Conditional Mgmt For Against Against Capital 32 Compensation Policy Mgmt For Against Against 33 Elect Alan Murray Mgmt For For For 34 Elect Herbert Lutkestratkotter Mgmt For For For 35 Amendment Regarding Nominating Mgmt For For For Committee 36 Supervisory Board Members' Fees Mgmt For For For 37 Amend Article 16(1) Mgmt For For For 38 Amend Article 16(3); 16(4) Mgmt For For For 39 Amend Article 18(3) Mgmt For For For 40 Amend Article 11(2) Mgmt For For For Henkel AG & Co. KGaA Ticker Security ID: Meeting Date Meeting Status HEN3 CINS D32051126 04/19/2010 Voted Meeting Type Country of Trade Special Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Increase in Authorized Capital Mgmt For For For HSBC Holdings PLC Ticker Security ID: Meeting Date Meeting Status HSBA CINS G4634U169 05/28/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Rona Fairhead Mgmt For For For 4 Elect Michael Geoghegan Mgmt For For For 5 Elect Stephen Green Mgmt For For For 6 Elect Gwyn Morgan Mgmt For For For 7 Elect Narayana Murthy Mgmt For For For 8 Elect Simon Robertson Mgmt For For For 9 Elect John Thornton Mgmt For For For 10 Elect Sir Brian Williamson Mgmt For For For 11 Appointment of Auditor and Mgmt For For For Authority to Set Fees 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Amendments to New Articles Mgmt For For For 15 UK Share Incentive Plan Extension Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Infineon Technologies AG Ticker Security ID: Meeting Date Meeting Status IFX CINS D35415104 02/11/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Ratify Peter Bauer Mgmt For For For 7 Ratify Hermann Eul Mgmt For For For 8 Ratify Reinhard Ploss Mgmt For For For 9 Ratify Marco Schroter Mgmt For For For 10 Ratify Max Dietrich Kley Mgmt For For For 11 Ratify Wigand Cramer Mgmt For For For 12 Ratify Alfred Eibl Mgmt For For For 13 Ratify Johannes Feldmayer Mgmt For For For 14 Ratify Peter Gruber Mgmt For For For 15 Ratify Jakob Hauser Mgmt For For For 16 Ratify Gerhard Hobbach Mgmt For For For 17 Ratify Renate Kocher Mgmt For For For 18 Ratify Siegfried Luther Mgmt For For For 19 Ratify Franz Neppl Mgmt For For For 20 Ratify Manfred Puffer Mgmt For For For 21 Ratify Michael Ruth Mgmt For For For 22 Ratify Gerd Schmidt Mgmt For For For 23 Ratify Doris Schmitt-Landsiedel Mgmt For For For 24 Ratify Horst Schuler Mgmt For For For 25 Ratify Kerstin Schulzendorf Mgmt For For For 26 Ratify Eckart Sunner Mgmt For For For 27 Ratify Alexander Truby Mgmt For For For 28 Ratify Arnaud de Weert Mgmt For For For 29 Ratify Martin Winterkorn Mgmt For For For 30 Ratify Klaus Wucherer Mgmt For For For 31 Appointment of Auditor Mgmt For For For 32 Authority to Repurchase Shares Mgmt For For For 33 Elect Hans-Ulrich Holdenried Mgmt For Against Against 34 Elect Renate Kocher Mgmt For Against Against 35 Elect Manfred Puffer Mgmt For Against Against 36 Elect Doris Schmitt-Landsiedel Mgmt For Against Against 37 Elect Eckart Sunner Mgmt For Against Against 38 Elect Klaus Wucherer Mgmt For Against Against 39 Cancellation of Conditional Capitals Mgmt For For For 2007 and 2008 40 Reduction of Conditional Capital Mgmt For For For 2002 41 Increase in Authorized Capital Mgmt For For For 42 Increase in Authorized Capital for Mgmt For For For Employee Share Purchase Plan 43 Stock Option Plan 2010 Mgmt For Against Against 44 Increase in Conditional Capital; Mgmt For For For Authority to Issue Convertible Bonds 45 Amend Article 13(2) and 14(3) Mgmt For For For 46 Amend Article 16(3) Mgmt For For For 47 Amend Article 14(2) Mgmt For For For 48 Amend Article 16(2) Mgmt For For For 49 Amend Article 15(6) Mgmt For For For 50 Intra-company Contracts/Control Mgmt For For For Agreements 51 Intra-company Contracts/Control Mgmt For For For Agreements 52 Countermotion A (Election of Willi ShrHldr Against N/A N/A Berchtold as Dissident Supervisory Board Member) 53 Countermotion B (Amendment to ShrHldr Against Against For Stock Option Plan 2010) ING Groep N.V. Ticker Security ID: Meeting Date Meeting Status INGA CINS N4578E413 04/27/2010 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Accounts and Reports Mgmt For For For 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Amendment to the Compensation Mgmt For For For Policy 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Corporate Governance Report Mgmt For For For 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Ratification of Executive Board Acts Mgmt For For For 16 Ratification of Supervisory Board Mgmt For For For Acts 17 Elect Piet Klaver Mgmt For For For 18 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 19 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 20 Authority to Repurchase Shares Mgmt For For For 21 Authority to Repurchase Shares Mgmt For For For 22 Non-Voting Agenda Item N/A N/A N/A N/A Irish Life & Permanent PLC Ticker Security ID: Meeting Date Meeting Status IPM CINS G4945H105 12/17/2009 Voted Meeting Type Country of Trade Court Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Scheme of Arrangement Mgmt For For For Irish Life & Permanent PLC Ticker Security ID: Meeting Date Meeting Status IPM CINS G4945H105 12/17/2009 Voted Meeting Type Country of Trade Special Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Scheme of Arrangement Mgmt For For For 2 Cancellation of Existing Shares Mgmt For For For 3 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 4 Amendments to Articles Mgmt For For For 5 Delisting Mgmt For For For 6 Reduction in Share Premium Mgmt For For For Account to Create Distributable Reserves 7 Amendments to Employee Share Mgmt For For For Schemes 8 Replacement of Employee Share Mgmt For For For Schemes Kazakhmys PLC Ticker Security ID: Meeting Date Meeting Status KAZ CINS G5221U108 01/11/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Proposed Sale of Equity Interest Mgmt For For For Kerry Group PLC Ticker Security ID: Meeting Date Meeting Status KRZ CINS G52416107 05/05/2010 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Denis Buckley Mgmt For For For 4 Elect Michael Dowling Mgmt For For For 5 Elect Michael Fleming Mgmt For For For 6 Elect John Twomey Mgmt For For For 7 Elect Denis Carroll Mgmt For For For 8 Elect Stan McCarthy Mgmt For For For 9 Elect Donal O'Donoghue Mgmt For For For 10 Elect Gerard O'Hanlon Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For Kingfisher PLC Ticker Security ID: Meeting Date Meeting Status KGF CINS G5256E441 06/17/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Anders Dahlvig Mgmt For For For 5 Elect Andrew Bonfield Mgmt For For For 6 Elect Daniel Bernard Mgmt For For For 7 Elect Janis Kong Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authorisation of Political Donations Mgmt For For For 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 15 Adoption of New Articles Mgmt For For For 16 Share Incentive Plan Mgmt For For For Koninklijke KPN N.V. Ticker Security ID: Meeting Date Meeting Status KPN CINS N4297B146 04/13/2010 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of Management Board Mgmt For For For Acts 8 Ratification of Supervisory Board Mgmt For For For Acts 9 Appointment of Auditor Mgmt For For For 10 Amendment to Compensation Mgmt For For For Policy 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Cancel Shares Mgmt For For For 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Meeting Note N/A N/A N/A N/A Lanxess AG Ticker Security ID: Meeting Date Meeting Status LXSG CINS D5032B102 05/28/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Compensation Policy Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Elect Friedrich Janssen Mgmt For For For 10 Elect Robert Koehler Mgmt For Against Against 11 Elect Rainer Laufs Mgmt For For For 12 Elect Ulrich Middelmann Mgmt For For For 13 Elect Rolf Stomberg Mgmt For For For 14 Elect Theo Walthie Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For 16 Increase in Authorized Capital Mgmt For Against Against 17 Amendments to Articles Mgmt For For For Marks and Spencer Group PLC Ticker Security ID: Meeting Date Meeting Status MKS CINS G5824M107 07/08/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Sir Stuart Rose Mgmt For For For 5 Elect Jan du Plessis Mgmt For For For 6 Elect Jeremy Darroch Mgmt For For For 7 Elect Sir David Michels Mgmt For For For 8 Elect Louise Patten Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 15 Republic of Ireland Sharesave Plan Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Separation of Roles of Chairman and Chief Executive 17 Non-Voting Meeting Note N/A N/A N/A N/A Metro AG Ticker Security ID: Meeting Date Meeting Status MEO CINS D53968125 05/05/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Presentation of Accounts and Mgmt For For For Reports; Allocation of Profits/Dividends 4 Ratification of Management Board Mgmt For For For Acts 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Remuneration Policy Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Elect Jurgen Kluge Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Convertible Mgmt For For For Bonds; Increase in Conditional Capital 11 Amendment Regarding Committee Mgmt For For For Fees 12 Amendments to Articles Mgmt For For For 13 Amendments to Articles Mgmt For For For 14 Amendments to Articles Mgmt For For For 15 Amendments to Articles Mgmt For For For 16 Amendments to Articles Mgmt For For For 17 Amendments to Articles Mgmt For For For 18 Non-Voting Meeting Note N/A N/A N/A N/A MOBILE TELESYSTEMS OJSC Ticker Security ID: Meeting Date Meeting Status MTSS CINS 607409109 06/24/2010 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Meeting Procedure Mgmt For For For 2 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 3 Elect Anton Abugov Mgmt For Abstain Against 4 Elect Aleksey Buyanov Mgmt For Abstain Against 5 Elect William Dunstone Mgmt For Abstain Against 6 Elect Sergei Drozdov Mgmt For Abstain Against 7 Elect Yevtoushenkova Vladimirovna Mgmt For Abstain Against 8 Elect Ron Sommer Mgmt For Abstain Against 9 Elect Stanley Miller Mgmt For Abstain Against 10 Elect Paul Ostling Mgmt For Abstain Against 11 Elect Michail Shamolin Mgmt For Abstain Against 12 Elect Vassily Vassilievich Platoshin Mgmt For For For 13 Elect Artem Popov Mgmt For For For 14 Elect Dmitry Frolov Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Amendments to Charter Mgmt For Abstain Against 17 Amendments to General Meeting Mgmt For Abstain Against Regulations MTU Aero Engines Holding AG Ticker Security ID: Meeting Date Meeting Status MTX CINS D5565H104 04/22/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Increase in Authorized Capital I Mgmt For For For 11 Increase in Authorized Capital II Mgmt For Against Against 12 Reduction of Conditional Capital Mgmt For For For 13 Authority to Issue Convertible Debt Mgmt For For For Instruments 14 Compensation Policy Mgmt For For For National Bank of Greece Ticker Security ID: Meeting Date Meeting Status ETE CINS X56533114 01/14/2010 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Spin-off Mgmt For TNA N/A 2 Report on the Spin-off Mgmt For TNA N/A 3 Authorization of Legal Formalities Mgmt For TNA N/A 4 Ratification of Co-option of New Mgmt For TNA N/A Board Members 5 Election of Directors Mgmt For TNA N/A 6 Election of Audit Committee Mgmt For TNA N/A 7 Board Transactions Mgmt For TNA N/A 8 Amendments to Articles Mgmt For TNA N/A 9 Authority to Issue Convertible Mgmt For TNA N/A Bonds 10 Announcements Mgmt N/A N/A N/A Nestle S.A. Ticker Security ID: Meeting Date Meeting Status NESN CINS H57312649 04/15/2010 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Compensation Report Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Elect Peter Brabeck-Letmathe Mgmt For TNA N/A 8 Elect Steven Hoch Mgmt For TNA N/A 9 Elect Andre Kudelski Mgmt For TNA N/A 10 Elect Jean-Rene Fourtou Mgmt For TNA N/A 11 Elect Titia de Lange Mgmt For TNA N/A 12 Elect Jean-Pierre Roth Mgmt For TNA N/A 13 Appointment of Auditor Mgmt For TNA N/A 14 Reduction in Share Capital Mgmt For TNA N/A 15 Amendments to Article 4 Mgmt For TNA N/A Nokian Renkaat Oyj Ticker Security ID: Meeting Date Meeting Status NRE1V CINS X5862L103 04/08/2010 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For TNA N/A 9 Allocation of Profits/Dividends Mgmt For TNA N/A 10 Ratification of Board and Mgmt For TNA N/A Management Acts 11 Director's Fees Mgmt For TNA N/A 12 Board Size Mgmt For TNA N/A 13 Election of Directors Mgmt For TNA N/A 14 Authority to Set Auditor's Fees Mgmt For TNA N/A 15 Appointment of Auditor Mgmt For TNA N/A 16 Stock Option Plan Mgmt For TNA N/A 17 Amendments to Articles Mgmt For TNA N/A 18 Approval of Charitable Donation Mgmt For TNA N/A 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Non-Voting Meeting Note N/A N/A N/A N/A Novartis AG Ticker Security ID: Meeting Date Meeting Status NOVN CINS H5820Q150 02/26/2010 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Ratification of Board and Mgmt For TNA N/A Management Acts 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Amendments to Articles Mgmt For TNA N/A 7 Amendment Regarding Advisory Mgmt For TNA N/A Vote on Compensation Policy 8 Elect Marjorie Yang Mgmt For TNA N/A 9 Elect Daniel Vasella Mgmt For TNA N/A 10 Elect Hans-Jorg Rudloff Mgmt For TNA N/A 11 Appointment of Auditor Mgmt For TNA N/A 12 Transaction of Other Business Mgmt For TNA N/A Obrascon Huarte Lain SA Ticker Security ID: Meeting Date Meeting Status OHL CINS E7795C102 05/18/2010 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of Board Acts Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Authority to Repurchase Shares Mgmt For For For 7 Election of Directors Mgmt For Against Against 8 Remuneration Report Mgmt For Against Against 9 Presentation of Management Mgmt N/A For N/A Report 10 Amendments to Long-Term Mgmt For Against Against Incentive Plan 11 Amendments to Articles Mgmt For For For 12 Presentation of Report on Mgmt N/A For N/A Amendments to Board of Directors Regulations 13 Presentation of Report on the Mgmt N/A For N/A Board's Authority to Issue Debt Instruments 14 Authority to Carry Out Formalities Mgmt For For For 15 Minutes Mgmt For For For Obrascon Huarte Lain SA Ticker Security ID: Meeting Date Meeting Status OHL CINS E7795C102 11/26/2009 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Authority to Issue Debt Instruments Mgmt For For For 3 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 4 Authority to Carry Out Formalities Mgmt For For For 5 Minutes Mgmt For For For 6 Non-Voting Meeting Note N/A N/A N/A N/A 7 Non-Voting Meeting Note N/A N/A N/A N/A Portugal Telecom SGPS SA Ticker Security ID: Meeting Date Meeting Status PTCA CINS X6769Q104 06/30/2010 Voted Meeting Type Country of Trade Special Portugal Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Telefónica Offer Mgmt N/A For N/A Portugal Telecom SGPS SA Ticker Security ID: Meeting Date Meeting Status PTCA CINS X6769Q104 04/16/2010 Take No Action Meeting Type Country of Trade Annual Portugal Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA N/A 2 Consolidated Accounts and Reports Mgmt For TNA N/A 3 Allocation of Profits/Dividends Mgmt For TNA N/A 4 Ratification of Board Acts Mgmt For TNA N/A 5 Authority to Trade in Company Mgmt For TNA N/A Stock 6 Authority to Issue Convertible Mgmt For TNA N/A Bonds 7 Suppression of Preemptive Rights Mgmt For TNA N/A 8 Authority to Issue Debt Instruments Mgmt For TNA N/A 9 Authority to Trade in Company Debt Mgmt For TNA N/A Instruments 10 Ad Hoc Committee to Set Mgmt For TNA N/A Remuneration Committee Fees 11 Remuneration Report Mgmt For TNA N/A 12 Non-Voting Meeting Note N/A N/A N/A N/A 13 Non-Voting Meeting Note N/A N/A N/A N/A PRUDENTIAL PLC Ticker Security ID: Meeting Date Meeting Status PRU CINS G72899100 06/07/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Michael Garrett Mgmt For For For 4 Elect Bridget Macaskill Mgmt For For For 5 Elect Clark Manning Mgmt For For For 6 Elect Barry Stowe Mgmt For For For 7 Elect Nic Nicandrou Mgmt For For For 8 Elect Rob Devey Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Allocation of Profits/Dividends Mgmt For For For 12 Authorisation of Political Donations Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Additional Authority to Issue Shares Mgmt For For For w/ Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Meeting Note N/A N/A N/A N/A PRUDENTIAL PLC Ticker Security ID: Meeting Date Meeting Status PRU CINS G72899100 06/07/2010 Voted Meeting Type Country of Trade Court United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Scheme of Arrangement Mgmt For Against Against PRUDENTIAL PLC Ticker Security ID: Meeting Date Meeting Status PRU CINS G72899100 06/07/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Scheme of Arrangement Mgmt For Against Against 2 Approval of Matters Giving Effect to Mgmt For Against Against the Scheme of Arrangement 3 Authority to Allot Shares According Mgmt For Against Against to the Rights Issue 4 Approval of Executive Share Plans Mgmt For Against Against 5 Approval of Employee Share Plans Mgmt For For For Prysmian S.p.A. Ticker Security ID: Meeting Date Meeting Status PRY CINS T7630L105 04/13/2010 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividents 4 Election of Statutory Auditors Mgmt For TNA N/A 5 Elect Stefano Bulletti Mgmt For TNA N/A 6 Directors' Fees Mgmt For TNA N/A 7 Amendment to Equity Mgmt For TNA N/A Compensation Plan 8 Amendment to Authority to Issue Mgmt For TNA N/A Shares w/o Preemptive Rights Puma AG Rudolf Dassler Sport Ticker Security ID: Meeting Date Meeting Status PUM CINS D62318148 04/20/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Intra-company Contract Mgmt For For For 10 Intra-company Contract Mgmt For For For 11 Amendments to Articles Mgmt For For For Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ravi Akhoury Mgmt For For For Elect Jameson Baxter Mgmt For For For Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. Reckitt Benckiser Group PLC Ticker Security ID: Meeting Date Meeting Status RB CINS G74079107 05/06/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Adrian Bellamy Mgmt For Against Against 5 Elect Peter Harf Mgmt For Against Against 6 Elect Colin Day Mgmt For Against Against 7 Elect Kenneth Hydon Mgmt For Against Against 8 Elect Judith Sprieser Mgmt For Against Against 9 Elect Richard Cousins Mgmt For Against Against 10 Elect Warren Tucker Mgmt For Against Against 11 Appointment of Auditor Mgmt For For For 12 Authority to Set Auditor's Fees Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 17 Adoption of New Articles Mgmt For For For Rio Tinto PLC Ticker Security ID: Meeting Date Meeting Status RIO CINS G75754104 04/15/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Robert Brown Mgmt For For For 4 Elect Ann Godbehere Mgmt For For For 5 Elect Samuel Walsh Mgmt For For For 6 Re-elect Guy Elliott Mgmt For For For 7 Re-elect Michael Fitzpatrick Mgmt For For For 8 Re-elect Lord Kerr of Kinlochard Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Authority to Repurchase Rio Tinto Mgmt For For For PLC Shares 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Royal Dutch Shell PLC Ticker Security ID: Meeting Date Meeting Status RDSB CINS G7690A100 05/18/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Charles Holliday, Jr. Mgmt For Against Against 4 Elect Josef Ackermann Mgmt For Against Against 5 Elect Malcolm Brinded Mgmt For Against Against 6 Elect Simon Henry Mgmt For Against Against 7 Elect Lord Kerr of Kinlochard Mgmt For Against Against 8 Elect Wim Kok Mgmt For Against Against 9 Elect Nick Land Mgmt For Against Against 10 Elect Christine Morin-Postel Mgmt For Against Against 11 Elect Jorma Ollila Mgmt For Against Against 12 Elect Jeroen van der Veer Mgmt For Against Against 13 Elect Peter Voser Mgmt For Against Against 14 Elect Hans Wijers Mgmt For Against Against 15 Appointment of Auditor Mgmt For Against Against 16 Authority to Set Auditor's Fees Mgmt For Against Against 17 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 18 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 19 Authority to Repurchase Shares Mgmt For For For 20 Scrip Dividend Mgmt For For For 21 Authorisation of Political Donations Mgmt For For For 22 Adoption of New Articles Mgmt For For For 23 Shareholder Proposal Regarding ShrHldr Against Against For Report on Oil Sands Projects Sanofi-Aventis Ticker Security ID: Meeting Date Meeting Status SAN CINS F5548N101 05/17/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Ratification of the Co-option of Mgmt For Against Against Serge Weinberg 8 Elect Catherine Brechignac Mgmt N/A Against N/A 9 Elect Robert Castaigne Mgmt For Against Against 10 Elect Lord Douro Mgmt For Against Against 11 Elect Christian Mulliez Mgmt For Against Against 12 Elect Christopher Viehbacher Mgmt For Against Against 13 Authority to Repurchase Shares Mgmt For For For 14 Amendments to Articles Mgmt For Against Against 15 Authority to Carry Out Formalities Mgmt For For For SKF AB Ticker Security ID: Meeting Date Meeting Status SKFB CINS W84237143 04/29/2010 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Accounts and Reports Mgmt For TNA N/A 13 Allocation of Profits/Dividends Mgmt For TNA N/A 14 Ratification of Board and Mgmt For TNA N/A Management Acts 15 Board Size Mgmt For TNA N/A 16 Directors' Fees Mgmt For TNA N/A 17 Non-Voting Agenda Item N/A N/A TNA N/A 18 Election of Directors Mgmt For TNA N/A 19 Authority to Set Auditor's Fees Mgmt For TNA N/A 20 Compensation Guidelines Mgmt For TNA N/A 21 Performance Share Program 2010 Mgmt For TNA N/A 22 Authority to Repurchase Shares Mgmt For TNA N/A 23 Non-Voting Agenda Item N/A N/A N/A N/A 24 Nomination Committee Mgmt For TNA N/A Societe Generale Ticker Security ID: Meeting Date Meeting Status GLE CINS F43638141 07/06/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Ratification of the Co-option of Mgmt For For For Frederic Oudea 4 Directors' Fees Mgmt For For For 5 Amendment to Rate of Super- Mgmt For For For Subordinated Notes 6 Authority to Carry Out Formalities Mgmt For For For Statoil ASA Ticker Security ID: Meeting Date Meeting Status STL CINS R4446E112 05/19/2010 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Election of Presiding Chairman Mgmt For TNA N/A 5 Agenda Mgmt For TNA N/A 6 Voting List Mgmt For TNA N/A 7 Election of Individuals to Check Mgmt For TNA N/A Minutes 8 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 9 Compensation Guidelines Mgmt For TNA N/A 10 Authority to Set Auditor's Fees Mgmt For TNA N/A 11 Elect Olaug Svarva Mgmt For TNA N/A 12 Elect Idar Kreutzer Mgmt For TNA N/A 13 Elect Karin Aslaksen Mgmt For TNA N/A 14 Elect Greger Mannsverk Mgmt For TNA N/A 15 Elect Steinar Olsen Mgmt For TNA N/A 16 Elect Ingvald Strommen Mgmt For TNA N/A 17 Elect Rune Bjerke Mgmt For TNA N/A 18 Elect Tore Ulstein Mgmt For TNA N/A 19 Elect Live Haukvik Mgmt For TNA N/A 20 Elect Siri Kalvig Mgmt For TNA N/A 21 Elect Thor Oscar Bolstad Mgmt For TNA N/A 22 Elect Barbro Hetta-Jacobsen Mgmt For TNA N/A 23 Directors' Fees Mgmt For TNA N/A 24 Elect Olaug Svarva Mgmt For TNA N/A 25 Elect Bjorn Stale Haavik Mgmt For TNA N/A 26 Elect Tom Rathke Mgmt For TNA N/A 27 Elect Live Haukvik Aker Mgmt For TNA N/A 28 Nomination Committee's Fees Mgmt For TNA N/A 29 Authority to Repurchase Shares Mgmt For TNA N/A Pursuant to Share Savings Plan 30 Authority to Repurchase Shares for Mgmt For TNA N/A Cancellation 31 Amendments to Articles Mgmt For TNA N/A 32 Shareholder Proposal Regarding ShrHldr Against TNA N/A Withdrawal from Canadian Oil Sands Technip Ticker Security ID: Meeting Date Meeting Status TEC CINS F90676101 04/29/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor (Ernst & Mgmt For For For Young et Autres) 10 Appointment of Auditor Mgmt For For For (PricewaterhouseCoopers Audit) 11 Appointment of Alternate Auditor Mgmt For For For (Auditex) 12 Appointment of Alternate Auditor Mgmt For For For (Yves Nicolas) 13 Amendment Regarding Company's Mgmt For For For Registered Office 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Cancel Shares and Mgmt For For For Reduce Capital 16 Authority to Issue Restricted Shares Mgmt For For For (Employees/Executives) 17 Authority to Issue Restricted Shares Mgmt For For For (Chairman/CEO) 18 Authority to Grant Stock Options Mgmt For For For (Employees/Executives) 19 Authority to Grant Stock Options Mgmt For For For (Chairman/CEO) 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 21 Authority to Carry Out Formalities Mgmt For For For Telecinco SA Ticker Security ID: Meeting Date Meeting Status TL5 CINS E56793107 04/14/2010 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of Board Acts Mgmt For For For 5 Directors' Fees Mgmt For For For 6 Salary/Stock Swap Plan Mgmt For For For 7 Stock Option Plan Mgmt For Against Against 8 Authority to Repurchase Shares Mgmt For For For 9 Elect Angel Durandez Adeva Mgmt For Against Against 10 Elect Jose Ramon Alvarez- Mgmt For Against Against Rendueles 11 Elect Borja Prado Eulate Mgmt For Against Against 12 Board Size Mgmt For For For 13 Increase in Capital With or Without Mgmt For For For Preemptive Rights 14 Increase in Capital With Preemptive Mgmt For Against Against Rights 15 Amendments to Articles Mgmt For For For 16 Remuneration Report Mgmt For For For 17 Authority to Carry Out Formalities Mgmt For For For Telecity Group PLC Ticker Security ID: Meeting Date Meeting Status TCY CINS G87403112 04/01/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect John Hughes Mgmt For Against Against 4 Elect Brian McArthur-Muscroft Mgmt For Against Against 5 Elect John O'Reilly Mgmt For Against Against 6 Appointment of Auditor Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Authority to Repurchase Shares Mgmt For For For 11 Adoption of New Articles Mgmt For Against Against 12 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Telenet Group Holding NV Ticker Security ID: Meeting Date Meeting Status TNET CINS B89957110 04/28/2010 Take No Action Meeting Type Country of Trade Mix Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Ratification of Board Acts (Frank Mgmt For TNA N/A Donck) 8 Ratification of Board Acts (Duco Mgmt For TNA N/A Sickinghe) 9 Ratification of Board Acts (Alex Mgmt For TNA N/A Brabers) 10 Ratification of Board Acts (Andre Mgmt For TNA N/A Sarens) 11 Ratification of Board Acts (Julien de Mgmt For TNA N/A Wilde) 12 Ratification of Board Acts (Frisco Mgmt For TNA N/A van Oranje-Nassau) 13 Ratification of Board Acts (Michel Mgmt For TNA N/A Delloye) 14 Ratification of Board Acts (Charles Mgmt For TNA N/A Bracken) 15 Ratification of Board Acts (Shane Mgmt For TNA N/A O'Neil) 16 Ratification of Board Acts (Jim Mgmt For TNA N/A Ryan) 17 Ratification of Board Acts (Gene Mgmt For TNA N/A Musselman) 18 Ratification of Board Acts (Bernie Mgmt For TNA N/A Dvorak) 19 Ratification of Board Acts (Ruth Mgmt For TNA N/A Pirie) 20 Ratification of Board Acts (Niall Mgmt For TNA N/A Curran) 21 Ratification of Board Acts (Diederik Mgmt For TNA N/A Karsten) 22 Ratification of Board Acts (Manuel Mgmt For TNA N/A Kohnstamm) 23 Ratification of Auditor's Acts Mgmt For TNA N/A 24 Elect Friso van Oranje-Nassau Mgmt For TNA N/A 25 Directors' Fees Mgmt For TNA N/A 26 Non-Voting Agenda Item N/A N/A TNA N/A 27 Non-Voting Agenda Item N/A N/A TNA N/A 28 Non-Voting Agenda Item N/A N/A TNA N/A 29 Non-Voting Agenda Item N/A N/A TNA N/A 30 Issuance of Bonds with Warrants to Mgmt For TNA N/A Employees 31 Increase in Authorized Capital Mgmt For TNA N/A (Pursuant to Warrants) 32 Cancellation of Preemptive Rights Mgmt For TNA N/A on Warrants (Pursuant to Proposal 2) 33 Authority to Temporarily Subscribe Mgmt For TNA N/A to Warrants (Pursuant to Proposal 2) 34 Authority to Carry Out Formalities Mgmt For TNA N/A (Power of Attorney) 35 Approve the Features of the Mgmt For TNA N/A Specific Stock Option Plan 36 Non-Voting Agenda Item N/A N/A N/A N/A 37 Non-Voting Agenda Item N/A N/A N/A N/A 38 Non-Voting Agenda Item N/A N/A N/A N/A 39 Reduction in Share Capital Through Mgmt For TNA N/A Payout to Shareholders 40 Amendments to Terms of Class A Mgmt For TNA N/A Stock Option Plan 41 Amendments to Terms of Class A Mgmt For TNA N/A Stock Option Plan 42 Amendments to Terms of Class A Mgmt For TNA N/A Stock Option Plan 43 Amendments to Terms of Class B Mgmt For TNA N/A Stock Option Plan 44 Amendments to Terms of Class B Mgmt For TNA N/A Stock Option Plan 45 Amendments to Terms of Class B Mgmt For TNA N/A Stock Option Plan 46 Amendments to Articles Mgmt For TNA N/A 47 Amendments to Terms of Warrants Mgmt For TNA N/A 48 Amendments to Terms of Warrants Mgmt For TNA N/A 49 Amendments to Articles Mgmt For TNA N/A 50 Extension of Authority to Increase Mgmt For TNA N/A Capital 51 Approval of Change of Control Mgmt For TNA N/A Clause 52 Non-Voting Meeting Note N/A N/A N/A N/A TNT NV Ticker Security ID: Meeting Date Meeting Status TNT CINS N86672107 04/08/2010 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Accounts and Reports Mgmt For For For 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Allocation of Profits/Dividend Mgmt For For For 10 Ratification of Management Board Mgmt For For For Acts 11 Ratification of Supervisory Board Mgmt For For For Acts 12 Amendment to the Compensation Mgmt For For For Policy 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Elect Roger King Mgmt For For For 17 Elect J Wallage Mgmt For For For 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Structure Regime Mgmt For Against Against 21 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 22 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 23 Authority to Repurchase Shares Mgmt For For For 24 Authority to Cancel Shares and Mgmt For For For Reduce Authorized Capital 25 Non-Voting Agenda Item N/A N/A N/A N/A 26 Non-Voting Agenda Item N/A N/A N/A N/A 27 Non-Voting Agenda Item N/A N/A N/A N/A TOTAL SA Ticker Security ID: Meeting Date Meeting Status FP CINS F92124100 05/21/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A For N/A N/A 2 Non-Voting Meeting Note N/A For N/A N/A 3 Non-Voting Meeting Note N/A For N/A N/A 4 Non-Voting Meeting Note N/A For N/A N/A 5 Accounts and Reports Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Retirement Indemnity, Mgmt For Against Against Supplementary Pension Plan and Severance Package for Christophe de Margerie 10 Authority to Repurchase Shares Mgmt For For For 11 Elect Thierry Desmarest Mgmt For Against Against 12 Elect Thierry de Rudder Mgmt For Against Against 13 Elect Gunnar Brock Mgmt For Against Against 14 Elect Claude Clement Mgmt For Against Against 15 Elect Philippe Marchandise Mgmt For Against Against 16 Elect Mohammed Zaki Mgmt For Against Against 17 Appointment of Auditor (Ernst & Mgmt For For For Young Audit) 18 Appointment of Auditor (KPMG Mgmt For For For Audit) 19 Replacement of Alternate Auditor Mgmt For For For 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations; Authority to Issue Debt Instruments 21 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments 22 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 23 Authority to Issue Shares Mgmt For For For and/Convertible Securities Under Employee Savings Plan 24 Authority to Grant Stock Options Mgmt For For For 25 Shareholder Proposal Regarding ShrHldr For Against Against Collective Investment Funds Ubisoft Entertainment SA Ticker Security ID: Meeting Date Meeting Status UBI CINS F9396N106 07/10/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Ratification Mgmt For Against Against of Board Acts 4 Allocation of Profits/Dividends Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For Against Against 6 Related Party Transactions Mgmt For Against Against 7 Authority to Trade in Company Mgmt For For For Stock 8 Authority to Carry Out Formalities Mgmt For For For 9 Authority to Cancel Shares and Mgmt For For For Reduce Capital 10 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 11 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 12 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 13 Authority to Grant Stock Options Mgmt For Against Against 14 Authority to Grant Restricted Shares Mgmt For Against Against 15 Global Ceiling on Increases in Mgmt For For For Capital 16 Amendment Regarding Director Mgmt For For For Term Length 17 Authority to Carry Out Formalities Mgmt For For For UCB S.A. Ticker Security ID: Meeting Date Meeting Status UCB CINS B93562120 11/06/2009 Take No Action Meeting Type Country of Trade Special Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Convertibility of Bonds Mgmt For TNA N/A 7 Authority to Increase Authorized Mgmt For TNA N/A Share Capital 8 Authority to Issue Shares Mgmt For TNA N/A 9 Approval of Change in Control Mgmt For TNA N/A Clause 10 Authority to Trade in Company Mgmt For TNA N/A Stock 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Authority to Cancel Shares Mgmt For TNA N/A 13 Elect Tom McKillop Mgmt For TNA N/A 14 Ratify the Independence of Sir Tom Mgmt For TNA N/A McKillop 15 Authority to Carry Out Formalities Mgmt For TNA N/A 16 Authority to Carry Out Formalities Mgmt For TNA N/A 17 Company Registrar Mgmt For TNA N/A Vedanta Resources PLC Ticker Security ID: Meeting Date Meeting Status VED CINS G9328D100 07/27/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mahendra Mehta Mgmt For For For 5 Elect Anil Agarwal Mgmt For For For 6 Elect Naresh Chandra Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Settle Convertible Mgmt For For For Bonds with Ordinary Shares 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Set General Meeting Mgmt For For For Notice Period at 14 Days Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status VOD CINS G93882135 07/28/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect John R.H. Bond Mgmt For For For 3 Elect John Buchanan Mgmt For For For 4 Elect Vittorio Colao Mgmt For For For 5 Elect Michel Combes Mgmt For For For 6 Elect Andy Halford Mgmt For For For 7 Elect Alan Jebson Mgmt For For For 8 Elect Samuel Jonah Mgmt For For For 9 Elect Nick Land Mgmt For For For 10 Elect Anne Lauvergeon Mgmt For For For 11 Elect Simon Murray Mgmt For For For 12 Elect Steve Pusey Mgmt For For For 13 Elect Luc Vandevelde Mgmt For For For 14 Elect Anthony Watson Mgmt For For For 15 Elect Philip Yea Mgmt For For For 16 Allocation of Profits/Dividends Mgmt For For For 17 Directors' Remuneration Report Mgmt For For For 18 Appointment of Auditor Mgmt For For For 19 Authority to Set Auditor's Fees Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Repurchase Shares Mgmt For For For 23 Amendment to Articles Regarding Mgmt For For For Dividend Payments 24 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 25 Non-Voting Meeting Note N/A N/A N/A N/A Wincor Nixdorf AG Ticker Security ID: Meeting Date Meeting Status WIN CINS D9695J105 01/25/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Stock Option Plan Mgmt For For For 10 Advisory Vote on Compensation Mgmt For For For Policy 11 Amend Article 14 Mgmt For For For 12 Amend Article 15 Mgmt For For For 13 Amend Article 16 Mgmt For For For WPP PLC Ticker Security ID: Meeting Date Meeting Status WPP CINS G9787K108 06/29/2010 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Advisory Vote on Corporate Mgmt For For For Responsibility Report 4 Elect Paul Richardson Mgmt For Against Against 5 Elect Philip Lader Mgmt For Against Against 6 Elect Esther Dyson Mgmt For Against Against 7 Elect John Quelch Mgmt For Against Against 8 Elect Stanley Morten Mgmt For Against Against 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Xstrata PLC Ticker Security ID: Meeting Date Meeting Status XTA CINS G9826T102 05/05/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Mick Davis Mgmt For Against Against 5 Elect David Rough Mgmt For Against Against 6 Elect Sir Steve Robson Mgmt For Against Against 7 Elect Willy Strothotte Mgmt For Against Against 8 Elect Con Fauconnier Mgmt For Against Against 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Set General Meeting Mgmt For Against Against Notice Period at 20 Days 13 Adoption of New Articles Mgmt For For For Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status ZURN CINS H9870Y105 03/30/2010 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Compensation Policy Mgmt For TNA N/A 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Ratification of Board and Mgmt For TNA N/A Management Acts 7 Authority to Reduce Share Capital Mgmt For TNA N/A 8 Increase in Authorized Capital Mgmt For TNA N/A 9 Authority to Increase Capital for Mgmt For TNA N/A Equity Incentive Plans 10 Amendments to Articles Mgmt For TNA N/A 11 Elect Josef Ackermann Mgmt For TNA N/A 12 Elect Susan Bies Mgmt For TNA N/A 13 Elect Victor Chu Mgmt For TNA N/A 14 Elect Armin Meyer Mgmt For TNA N/A 15 Elect Rolf Watter Mgmt For TNA N/A 16 Appointment of Auditor Mgmt For TNA N/A 17 Transaction of Other Business Mgmt For TNA N/A 18 Non-Voting Meeting Note N/A N/A N/A N/A Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Europe Equity Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
